DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/26/2020 and 6/8/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Denise Bergen on 6/8/2022.
The application has been amended as follows: 
Please amend claim 19 as follows:
19. The method of claim 1, wherein a sidewall of the cuvette holder is electrically conductive and is the first electrode.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a method comprising cooling a plurality of cuvettes inserted into a cuvette holder by flowing a heat transfer fluid through a fluid flow path structurally connected to the cuvette holder (see lines 2-6 for details of the structural connection), and driving, after the cooling, a current alternately to each cuvette by driving the current alternately to a plurality of second electrodes on the cuvette holder, wherein the second electrodes are electrically isolated from each other and from a first electrode on the cuvette holder that is electrically connected to a ground, wherein for each cuvette, the current flows through one of the second electrodes to a second portion of that cuvette, through the solution of that cuvette, and through a portion of that cuvette to the first electrode to the ground.
The closest prior art is Mishima et al. (US Patent Application Publication 2008/0311001) in view of Buchanan et al. (US Patent Application Publication 2005/0013745) and Gamelin et al. (US Patent Application Publication 2006/0115888) as presented in the prosecution of application 16299951, now US Patent 10,731,121, from which this application is a divisional. Mishima et al. discloses first and second electrodes, isolated from one another, wherein the first electrode is energized to apply an electrical field to a cuvette, and broadly teaches processing a plurality of cuvettes arrayed side by side, while Buchanan et al. discloses the use of cuvette holders to hold a plurality of cuvettes and Gamelin et al. discloses independently energizing each electrode assigned to a respective sample holder according to a preset program (see prosecution history of 16299951). However, the prior art of record, taken alone or in combination, does not fairly teach or suggest a method comprising cooling a plurality of cuvettes using structure as claimed and then alternatively driving current to cuvettes by flowing current through one of second electrodes to a second portion of a cuvette, through the solution of that cuvette, and through a portion of that cuvette to a first electrode to the ground, as within the claim environment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Evans et al. (US Patent Application Publication 2009/0053813) is directed to electroporating cells in individual wells wherein each well comprises an individual upper electrode and each well is connected to a common lower ground electrode.
Ragsdale et al. (US Patent Application Publication 2003/0129716) is directed to electroporating samples in multiple cuvettes wherein ice packs are used to keep samples cold. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799